                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                            TYLER DIVISION


RODERICK L. BONNER, #1878165                          §

VS.                                                   §                  CIVIL ACTION NO. 6:18cv373

PAM PACE, ET AL.                                      §

                   ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff Roderick L. Bonner, a prisoner confined at the LeBlanc Unit of the Texas prison

system, proceeding pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit

complaining of events that occurred at the Coffield Unit in Tennessee Colony, Texas. The

complaint was referred to United States Magistrate Judge K. Nicole Mitchell, who issued a Report

and Recommendation concluding that: (1) Plaintiff’s 42 U.S.C. § 1983 claims against the

University of Texas Medical Branch (UTMB) should be dismissed for lack of subject matter

jurisdiction pursuant to the Eleventh Amendment; (2) Plaintiff’s claims for money damages

against the individual defendants in their official capacities should be dismissed pursuant to the

Eleventh Amendment; and (3) Plaintiff’s Texas Tort Claims Act claims against UTMB 1 and the

individual defendants should be dismissed pursuant to sovereign immunity and Franka v

Velasquez, 332 S.W.3d 367, 369–85 (Tex. 2011). The Plaintiff has filed objections.

        The Report and Recommendation of the Magistrate Judge, which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for


1
  The Texas Tort Claims Act does not waive Eleventh Amendment immunity to suit in federal courts. Sherwinski v.
Peterson, 98 F.3d 849, 851-52 (5th Cir. 1996).

                                                      1
consideration, and having made a de novo review of the objections raised by the Plaintiff, the Court

finds that the findings and conclusions of the Magistrate Judge are correct and that the Plaintiff’s

objections lack merit. Thus, the Court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the Court. It is accordingly

          ORDERED that the Report and Recommendation (Dkt. #22) is ADOPTED. It is further

          ORDERED that Plaintiff’s federal and Texas Tort Claims Act claims against UTMB are

dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1). It is further

          ORDERED that Plaintiff’s claim for money damages against the individual defendants in

their official capacities are dismissed with prejudice pursuant to 28 U.S.C. § 1915A(b)(1). It is

further

          ORDERED that Plaintiff’s Texas Tort Claims Act claims against the individual

defendants, in their official and individual capacities, are dismissed with prejudice pursuant to 28

U.S.C. § 1915(a)(b)(1). As to Plaintiff’s request that the Clerk of the Court file Plaintiff’s state law

claims in state court for him, that request is DENIED.

               .    SIGNED this the 11th day of February, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE




                                                   2
